Name: COMMISSION REGULATION (EC) No 271/98 of 2 February 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities3. 2. 98 L 27/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 271/98 of 2 February 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 3 February 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 3. 2. 98L 27/2 ANNEX to the Commission Regulation of 2 February 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 204 46,9 212 106,4 624 172,8 999 108,7 0707 00 05 068 132,9 204 85,9 999 109,4 0709 10 00 220 204,9 999 204,9 0709 90 70 052 146,2 204 149,8 999 148,0 0805 10 10, 0805 10 30, 0805 10 50 052 37,6 204 38,3 212 28,1 448 27,6 508 41,1 600 57,3 624 34,6 999 37,8 0805 20 10 204 70,5 624 78,8 999 74,7 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 58,0 204 59,6 464 207,8 600 79,8 624 81,5 662 51,1 999 89,6 0805 30 10 052 56,6 600 69,9 999 63,3 0808 10 20, 0808 10 50, 0808 10 90 060 53,1 400 93,2 404 94,2 720 53,4 728 90,3 999 76,8 0808 20 50 052 113,1 388 100,0 400 115,2 999 109,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.